DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-25 have been canceled.
Claims 26-50 are currently pending.

Election/Restrictions
Applicant’s election without traverse of species deuterated docosahexaeneoic acid and oral delivery, in the reply filed on 1/30/2021 is acknowledged.
Claims 31-32, 34-41, 44, and 47-50 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 26-30, 33, 42-43, and 45-46 are being examined in this application, insofar as they read on the elected species of deuterated docosahexaeneoic acid and oral delivery.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 


Claims 26-30, 33, 42-43, and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Age-related Macular Degeneration (AMD), Retinitis Pigmentosa (RP), Diabetic Retinopathy (DR), and Stargardt Disease (SD), by administering D2-LA and D4-ALA, does not reasonably provide enablement for a method of treating the full scope of oxidative retinal disease by administering deuterated polyunsaturated fatty acids or fatty acid esters other than D2-LA and D4-ALA instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure. (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
The breadth of the claims
The Nature of the invention – The nature of the invention is drawn to the administration of a deuterated polyunsaturated fatty acid or fatty acid ester for treating oxidative retinal diseases.
The state of the prior art / The predictability or lack thereof in the art – The state of the prior art is that the pharmacological art involves screening in vitro and in vivo of the selected composition to determine the desired pharmacological activities (i.e. what compositions can treat which specific disease by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The relative skill of those in the art – The relative skill of those in the art is high, with a typical practitioner possessing commensurate degree level, as well as several years of professional experience.
The amount of direction or guidance present – There is no direction or guidance present for the treatment of oxidative retinal diseases other than AMD, RP, DR, and SD, by administering deuterated polyunsaturated fatty acids or fatty acid esters other than D2-LA and D4-ALA.
Examples 16 and 21-24 are provided in the specification for treating AMD, RP, DR, and SD by administering D2-LA and D4-ALA, however, the disclosure does not provide how the in vivo data correlates to the treatment of other oxidative retinal diseases (other than AMD, RP, DR, and SD) of the instant claims.
The presence or absence of working examples – The working examples present in the instant specification are directed to treating patients with AMD, RP, DR, and SD with D2-LA and D4-ALA, as disclosed in Examples 16 and 21-24. There are no working examples present for the treatment of other oxidative retinal diseases by administering the instant deuterated polyunsaturated fatty acids or fatty acid esters.
In addition, there is no evidence of record, which would enable the skilled artisan in the identification of the subjects who have the potential of becoming afflicted with the numerous oxidative retinal diseases/disorders or conditions claimed herein. That a single 
The quantity of experimentation needed – The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions out of all the diseases, disorders, or conditions instantly encompassed by the claims would be benefited by administering a deuterated polyunsaturated fatty acid or fatty acid ester and would furthermore then have to determine the claimed deuterated polyunsaturated fatty acid or fatty acid ester in the instant invention would provide treatment of the diseases. Such a task has yet to be accomplished in the art and the instant specification provides no particular guidance on how to accomplish such a task.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genetech, 108 F.3d at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-30, 33 and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov et al (Retrotope. 2010;1-11. Cited on the IDS) in view of Yashodhara et al (Postgrad Med J. 2009;85:84-90. Cited on the IDS) and Shchepinov (WO 2007/102030 A1; 9/13/2007. Cited on the IDS).
The instant claims recite a method of treating or inhibiting progression of an oxidative retinal disease, comprising: repeatedly administering an effective amount of a deuterated polyunsaturated fatty acid or fatty acid ester to a patient; wherein the amount of deuterated polyunsaturated fatty acid or fatty acid ester administered to or ingested by the patient is in the range of about 1% to about 99% of the total amount of polyunsaturated fatty acid or fatty acid ester administered to or ingested by the patient; and wherein the deuterated polyunsaturated fatty acid or fatty acid ester is arachidonic acid, an arachidonic acid ester, eicosapentaenoic acid, an eicosapentaenoic acid ester, docosahexaenoic acid, a docosahexaenoic acid ester, linoleic acid, a linoleic acid ester, linolenic acid, or a linolenic acid ester.
4-linolenic acid (deuterated at a level greater than 0.02%), and said deuterated linoleic acid is 11,11-D2-linoleic acid (deuterated at a level greater than 0.02%) (p.3). In addition, Shchepinov (2010) teaches that oxidation in oxidation damage of mitochondrial membranes occurs at a very few, weak-link chemical bonds in polyunsaturated fatty acids, isotope effect (deuterated) can stabilize target bonds in well-understood ways, and supplement isotope components into essential fatty acids will increase resistance to oxidation and may mitigate disease (p.2).

Shchepinov (2010) does not teach the method comprises the claimed subject, wherein the patient receives the claimed amount of deuterated polyunsaturated fatty acid or fatty acid ester as well as an amount of undeuterated polyunsaturated fatty acid or fatty acid ester (claims 26, 28-30 and 46), and said deuterated polyunsaturated fatty acid or fatty acid ester is docosahexaenoic acid (claim 33).
However, Shchepinov (2010) does teach that many CNS disease (e.g., AMD, RP, etc.) etiologies have recently been associated with oxidation damage of mitochondrial membranes, that isotope effect can stabilize target bonds in well-understood ways, with little, if any, toxicity, that supplement isotope-‘fortified’ components (deuterated polyunsaturated fatty acids or fatty acid esters) into essential fatty acids (undeuterated polyunsaturated fatty acids or fatty acid esters) will increase resistance to oxidation and may mitigate disease, and that further strategies should focus on diseases in which oxidation products of PUFAs are directly implicated such as 
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer D-PUFAs to an AMD and/or RP patient receiving a dietary amount of undeuterated polyunsaturated fatty acids or fatty acid esters, since Yashodhara discloses the benefits of dietary consumption of polyunsaturated fatty acids or fatty acid esters (undeuterated polyunsaturated fatty acids or fatty acid esters) in AMD and RP, and Shchepinov (2010) discloses that many CNS disease (e.g., AMD, RP, etc.) etiologies have recently been associated with oxidation damage of mitochondrial membranes, that isotope effect can stabilize target bonds in well-understood ways, that supplement isotope-‘fortified’ components into essential fatty acids will increase resistance to oxidation and may mitigate disease, and that further strategies should focus on diseases in which oxidation products of PUFAs are directly implicated such as AMD. In addition, at the time of the claimed invention, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of the claimed invention to determine the optimal amount of deuterated polyunsaturated fatty acids or fatty acid esters for a patient having an oxidative retinal disease. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer an optimized amount of D-PUFAs such as deuterated docosahexaenoic acid to an AMD or RP patient receiving a dietary amount of undeuterated polyunsaturated fatty acids or fatty acid esters with a reasonable expectation of success, since Yashodhara discloses that a dietary amount of undeuterated polyunsaturated fatty acid or fatty acid ester effectively decreases risk of developing mitochondrial deficiencies such as AMD and RP, Shchepinov (2010) discloses that supplement isotope components into essential fatty acids will increase resistance to oxidation and may mitigate disease, and Shchepinov (2007) discloses that ingestion of D-PUFAs results in the formation of bodily constituents that are more resistant to degradative and detrimental processes (p.3 line 3-15, p.11 Structure).

The references cited above do not teach the method wherein D-PUFAs are administered topically to the patient’s eye (claims 28-30).
However, at the time of the claimed invention, it was well-known in the art that topical administration is a primary method of delivery of ocular medications to the eye, as evidenced by Urtti (p.1133 2.2).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer D-PUFAs topically to a patient’s eye since such administration route is commonly utilized for ocular medication delivery, as evidenced by Urtti. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to administer D-PUFAs topically to a patient’s eye with a reasonable expectation of success.

Claims 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov et al (Retrotope. 2010;1-11. Cited on the IDS) in view of Yashodhara et al (Postgrad Med J. 2009;85:84-90. Cited on the IDS) and Shchepinov (WO 2007/102030 A1; 9/13/2007. Cited on the IDS) as applied to claims 26-30, 33 and 45-46 above, further in view of Reddy (Neuromolecular Med. 2008;10(4):291-315. Cited on the IDS).
The references cited above do not teach the method further comprises co-administering an antioxidant such as mitoquinone and mitoquinol (claims 42 and 43).
Reddy teaches MitoQ (consists of reduced mitoquinol and oxidized mitoquinone) is a strong therapeutic antioxidant that has been successfully targeted to mitochondria, wherein MitoQ reduces toxic insults from free radicals in the mitochondria, and leads to the protection of neurons from age-related mitochondrial insults (p.14 last para, p.15 first para).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to co-administer an antioxidant such as mitoquinone and mitoquinol since Shchepinov (2010) discloses a method for increasing resistance to oxidation in mitochondrial membranes to mitigate aging and diseases, and Reddy discloses that MitoQ (consists of reduced mitoquinol and oxidized mitoquinone) reduces toxic insults from free radicals in the mitochondria, and leads to the protection of neurons from age-related mitochondrial insults. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to co-administer an antioxidant such as mitoquinone and mitoquinol with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-30, 33, 42-43, and 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-11, 13, 16, and 20 of U.S. Patent No 10,058,522 (referred to as the ‘522 patent).
Claims 1-5, 10-11, 13, 16, and 20 of the ‘522 patent recite a method of treating or inhibiting progression of an oxidative retinal disease, comprising: treating a patient having a Wet or Dry Age-related Macular Degeneration (AMD), Retinitis Pigmentosa (RP), Diabetic Retinopathy (DR), or Stargardt Disease (SD) over a time period by repeatedly administering an effective amount of a polyunsaturated fatty acid or fatty acid ester during a treatment period, wherein the polyunsaturated fatty acid or fatty acid ester is deuterated at one or more bis-allylic positions, wherein the amount of deuterated polyunsaturated fatty acid or fatty acid ester administered to or ingested by the patient is in the range of about 5% to about 75% of the total amount of polyunsaturated fatty acid or fatty acid ester administered to or ingested by the patient. The deuterated polyunsaturated fatty acid or fatty acid ester is deuterated at a level greater than 0.02%. The deuterated fatty acid or fatty acid ester is docosahexaenoic acid. The method further 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651